Citation Nr: 0412702	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  02-12 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

1.  Whether the creation of an overpayment of education 
benefits is valid.

2.  Entitlement to a waiver of recovery of an overpayment of 
education benefits.     


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from September 1985 to 
November 1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in March 2002 by the 
Department of Veterans Affairs Debt Management Center in St 
Paul, Minnesota.

The Board notes that, pursuant to his request, the veteran 
was scheduled for a Travel Board hearing at the Regional 
Office (RO) in Albuquerque, New Mexico, in September 2003; 
however, he failed to report for that hearing.  As he has not 
provided cause for his failure to appear or requested another 
hearing, the veteran's hearing request is deemed withdrawn 
and the Board will proceed with its review on the present 
record.  See 38 C.F.R. § 20.704(d),(e) (d),(e) (2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 
 

REMAND

In March 2002, the veteran was notified that he owed VA 
$684.75 as a result of a change in his education benefits.  
In his March 2002 reply, the veteran disputed the creation of 
this debt and requested a waiver of the overpayment.

The record contains several ambiguities or discrepancies, 
which frustrates appellate review by the Board.  A summary of 
the evidence and discrepancies is set forth directly below.
 
A report to VA from the veteran's school, received in June 
2001, indicates that the veteran had enrolled for 13 credit 
hours for the semester form August 2001 to December 2001.  A 
follow-up report from the veteran's school to VA, received in 
February 2002, indicates an adjustment from 13 credit hours 
to 9 credit hours, with the reason provided being that the 
veteran completed the term with "W/NP" grades, effective 
December 15, 2001.

In a March 2002 response to notice of the debt, the veteran 
indicated that he received an unwarranted and unfair grade (a 
"C") the previous semester that would have negatively 
impacted his overall grade point average, which was currently 
3.73.  He wrote that he opted to challenge the grade in 
accordance with University policy and "was compelled to 
concede a WP ("Withdraw Pass").  He contended that he 
attended the class for the entire semester.  In the letter, 
he disputed the debt and requested a waiver of the debt.

In a July 2002 Statement of the Case, the RO determined that 
the veteran was not entitled to the full time rate for the 
term August 20, 2001, through December 15, 2001, because he 
received 4 hours of non-punitive grades, which were not 
countable to his degree objective.  The RO acknowledged the 
veteran's contentions only insofar as recounting that he did 
not want the grade he was assigned because it would hinder 
his academic and career opportunities.  The RO noted that the 
school originally reported 13 hours for the term August 20, 
2001, through December 15, 2001, at which time award action 
was taken to pay the veteran at the full time rate.  However, 
at a later date the school reported four hours of nonpunitive 
grades, which would not apply toward his degree objective, 
resulting in the overpayment involved.  The veteran's 
benefits were therefore reduced to the "three quarter time 
rate for the 9 hours he completed with punitive grades for 
the Fall 2001 term," creating the overpayment in this case.  

As for the applicable law, the July 2002 Statement of the 
Case set forth 38 C.F.R. § 21.7139(a), which applies to 
conditions which result in reduced rates or no payment due to 
withdrawals and nunpunitive grades.  This regulation contains 
certain exceptions where there are mitigating circumstances.  
The Statement of the Case also lists a provision (h), 
formatted in the Statement of the Case as though it were part 
of 38 C.F.R. § 21.7139, pertaining to nonpunitive grades.  
However, it is actually found at 38 C.F.R. § 21.7135(h), a 
provision which pertains to the effective date and reduction 
in education benefits in cases where the veteran does not 
withdraw but nonpunitive grades are assigned, or receives a 
nonpunitive grade through nonattendance in a particular 
course, with the effective date depending on whether and when 
mitigating circumstances are found.  

Importantly for this case, the July 2002 Statement of the 
Case contains no discussion as to whether there were 
mitigating circumstances, notwithstanding the veteran's 
contentions in March 2002 that he attended the course for the 
entire semester, and of a "unique circumstance [that] 
presented itself  in an unavoidable capacity - I never 
anticipated receiving an unwarranted grade."  Under the 
applicable regulations, the issue of whether there were 
mitigating circumstances should be addressed with respect to 
creation of the debt.  

An August 2002 transcript associated with the claims file 
indicates that the veteran received 9 credits for the Fall 
2001 semester.  The transcript is inconsistent with 
information provided to the RO by the school and the 
veteran's account of events in that it indicates that he 
withdrew from two separate courses for that semester, Modern 
American Literature and Intermediate Algebra.  Neither course 
from which the veteran withdrew is assigned four credits.  
Both courses are assigned three credits.  A W (perhaps 
indicating a withdrawal rather than a withdrawal pass ) 
rather than a WP (Withdraw Pass) is assigned for both 
courses.  To reinforce this last point, in the Fall of 2000, 
the veteran apparently received a Withdraw Pass (WP) in 
Philosophy of Religion. 

In November 2002, a Decision on Waiver of Indebtedness was 
issued.  In contrast to the above, the facts of the case were 
recounted as follows:

This is a Chapter 30 education assistance 
overpayment.  The veteran was enrolled at 
the rate of $800 for January 14, 2002 
through May 12, 2002.  He then dropped a 
course.  His benefits were reduced to 
$672 for the above period.  That change 
resulted in an overpayment of $684.75.

The veteran did want hardship to be 
considered.

The calculation of the debt appears inaccurate.  The proper 
school period at issue appears to be the Fall 2001 semester, 
not the Spring 2002 semester as indicated in the November 
2002 decision.  Further, to a layman's reading, $800 in 
benefits reduced to $672 in benefits would result in an 
overpayment of $128, rather than $684.75.  In light of this 
inaccurate information, the veteran should be afforded an 
accurate accounting of the debt.

In the November 2002 Decision on Waiver of Indebtedness, the 
waiver was denied in part on the basis that the veteran 
dropped a course and received no credit for it.  His 
withdrawing from a course to preserve his grade point average 
was found not to be a "mitigating circumstance," for the 
reason that "the situation was within your control."  Also, 
in direct contradiction to the summary of evidence on the 
same page as the decision, the decision further indicated 
that the veteran stated that his request was not based on 
hardships, and that therefore they did not consider hardship.  
Additionally, the veteran's request for a waiver of recovery 
of the debt was date-stamped by VA in March 2002, not 
received in November 2002 as indicated in the decision.

To the extent the November 2002 Decision on Waiver of 
Indebtedness discusses "mitigating circumstances," the 
Board notes that 1) this brief consideration of mitigating 
circumstances was not reflected in the July 2002 Statement of 
the Case and was issued seven months after the Statement of 
the Case; and 2) the discussion based on whether mitigating 
circumstances exist appears to be a readjudication of 
creation of the debt itself after receipt of additional 
evidence [i.e., the transcript indicated to have been issued 
to the veteran at the "front desk" of his school in August 
2002] without issuance of a Supplemental Statement of the 
Case as would be required by 38 C.F.R. § 19.31.
 
Finally, the notice provided to the veteran in this case has 
not met the standards of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)).  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be obtained by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) should:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give VA 
everything he has pertaining to his claims. 

Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his appeal disputing creation 
of the debt, and his claim requesting a 
waiver of any recovery of debt found to 
be valid, of the impact of the 
notification requirements on the claims.  
The veteran should further be requested 
to submit all evidence in his possession 
that pertains to his claims.

In so doing, the RO should 1) take all 
steps necessary to obtain and provide 
clarification as to the factual 
discrepancies in the record, discussed 
above, 2) provide the veteran a clear and 
detailed accounting as to the creation of 
the debt alleged by VA, and 3) provide 
the veteran specific and clear notice as 
to what the evidence must show (a) in 
order to support a finding that creation 
of the debt was not valid, and (b) in 
order to show that a waiver of recovery 
of the alleged overpayment is warranted.

2.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claims.

3.  The RO should readjudicate the issue 
of creation of the debt based on an 
overpayment of education benefits.  This 
readjudication should include 
consideration of whether "mitigating 
circumstances" have been found, and 
consideration of the August 2002 
transcript.  To the extent the RO 
continues to find the debt to be valid, 
the issue of waiver of recovery of the 
overpayment should also be adjudicated.  
These adjudications should include 
consideration of all of the evidence 
added to the record since the Statement 
of the Case (SOC) issued in July 2002.
 
4.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue an SOC 
on the issue of waiver of recovery of an 
overpayment, and/or a Supplemental 
Statement of the Case (SSOC) on the issue 
of creation of the debt, as appropriate 
based on the procedural history of the 
case subsequent to this remand.  The SOC 
and/or SSOC should contain notice of all 
relevant action taken on the claims, to 
include a summary of all of the evidence 
added to the record since the July 2002 
SOC.  A reasonable period of time for a 
response should be afforded.

If a rating decision, SOC, or SSOC on the 
issue of waiver of recovery of an 
overpayment is issued, the veteran must 
be clearly informed any action required 
of him to perfect an appeal of this issue 
to the Board.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

